Citation Nr: 0332179	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for low back disability (to include 
degenerative joint disease of the lumbar spine) has been 
received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

In June 1997, the RO denied service connection for a low back 
condition.  Although notified of the denial later in June 
1997, the veteran did not initiate an appeal.  In December 
2000, the veteran, through his representative, filed a claim 
to reopen the claim for service connection for a low back 
condition.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision that 
denied the veteran's claim for service connection for 
degenerative joint disease of the lumbar spine.  The veteran 
filed a notice of disagreement in July 2001.  The RO issued a 
statement of the case in February 2002.  The RO received the 
veteran's substantive appeal in February 2002.  

Although it is unclear whether the RO reopened, but denied 
the claim, or simply adjudicated the claim on a de novo 
basis, the Board has characterized the claim in accordance 
with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
which requires the Board to consider whether the requirements 
for reopening are met, regardless of what the RO determined.  


FINDINGS OF FACT

1.  In a June 1997 decision, the RO denied the veteran's 
claim for service connection for a back condition.  Although, 
the veteran was notified of the denial and of his appellate 
rights later that month, he did not initiate an appeal.  

2.  Additional evidence associated with the claims file since 
June 1997 RO decision that was not previously considered, is 
not cumulative or duplicative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The June 1997 RO decision that denied the veteran's claim 
of service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a low back disability has been 
received.  .  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 1997 decision, the RO denied service connection for 
a back condition.  Evidence considered at the time included 
statements from the veteran and a fellow service comrade that 
he injured his back in service after being struck by a truck 
hatch, a statement from the National Personnel Records Center 
that his service medical records were destroyed in a 1973 
fire, and a April 1997 VA examination report that showed, in 
pertinent part, that the veteran suffered from a chronic 
lumbosacral strain and likely degenerative joint disease of 
the lumbar spine.  The RO accepted the veteran and his 
buddy's statements as credible evidence of an in-service 
injury but found no credible evidence of a nexus between a 
current back condition and such in-service back injury.  

The veteran was notified of the decision later in June 1997, 
but did not initiate an appeal.  As such, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  20.302, 20.1103.  

In December 2000, the veteran requested a reopening of  his 
previously denied claim for service connection for a back 
condition.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened 
(here, the June 1997 denial).  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

Among the evidence added to the claims file since the June 
1997 denial is the  March 2001 private examination report 
from Julie A. Long, M.D.  That report reflects the veteran's 
report that he injured his back in service in 1951 after a 
tailgate hit his back, and his complaints of  persistent 
lower lumbosacral spine pain.  A physical examination and x-
ray examination yielded diagnoses of chronic lower mechanical 
back pain, L2-3 lumbar degenerative disc disease, right L5-S1 
facet arthropathy and right L-5 spondylolysis.  The examiner 
initially opined that most of the veteran's degenerative 
changes were due to aging.  However, she noted that L-5 
spondylolysis could have been traumatic at the time of the 
in-service injury or could have been developmental.  She 
noted that the "mechanism of injury and the chronic 
subsequent back pain complaints more likely than not could 
have exacerbated pain in the area of his L-5 spondylolysis, 
even though it could have been a pre-existing condition."  

The Board finds that the March 2001 private examination 
report is new and material.  In this regard, the report was 
not of record at the time of the June 1997 denial,  and is 
not cumulative or duplicative of evidence pre.  Moreover, 
that report contains an opinion as to the the possible 
etiology of the veteran's low back condition.  While the 
report, in and of itself, is not conclusive evidence of the 
etiology of the veteran's current low back disability,  the 
Board notes that for purposes of reopening, the evidence need 
only, at a minimum, "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability", even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  

As new and material evidence has been received,  the criteria 
for reopening the claim for service connection for a low back 
disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  



ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a low back disability, the 
appeal is granted to this extent only,  


REMAND

The Board finds that additional action on the claim for 
service connection for low back disability (diagnosed as 
degenerative joint disease of the lumbar spine) is warranted.  

In this regard, the veteran alleges that he injured his lower 
back in November 1951, while serving with the 298th 
Transportation Company stationed at Fort Bragg, North 
Carolina.  He alleges that as a result of the injury he was 
hospitalized for several days.  However, attempts to obtain 
his service medical records have been unsuccessful.  A July 
1993 response from the National Personnel Records Center 
(NPRC) indicated that the veteran's service medical records 
were likely destroyed in a fire in 1973.  

In cases such as this one where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case. See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Moreover, in such 
situations, VA has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare, 1 Vet. App. at 367; 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The Board finds that the heightened obligation to assist the 
veteran in cases where service medical records are missing 
requires VA to undertake additional efforts to verify an in-
service injury.  The Board notes that the veteran has 
asserted the occurrence of an in-service low back injury, and 
has submitted lay statements in support of that assertions, 
and that it appears that the RO has accepted the lay 
statements submitted by the veteran and his service comrades 
as credible evidence of an in-service injury.  Nevertheless, 
additional efforts to obtain record of the incident, to 
include the purported hospitalization records would be useful 
in obtaining information as to the severity of the in-service 
injury which, in turn, could provide use information 
regarding the nexus, if any, between such injury and the any 
current low back disability.  Accordingly, on remand, the RO 
should attempt to obtain any records contemporaneous to 
service that may document treatment for the injury, to 
include Army Morning Reports and any Surgeon General's Office 
extracts.  .  
The Board also  finds that further  VA examination to obtain 
a medical opinion as to the etiology of any current low back 
disability is needed.  As indicated above, the  the March 
2001 private examiner's opinion suggested a possible 
relationship between L-5 spondylolysis and the in-service 
injury, either on the basis of causation or aggravation.  The 
veteran underwent VA examination in in May 2001 specifically 
for the purpose of obtaining an opinion as to etiology of 
current low back disability. The March 2001 private medical 
report was not then of record.  While the May 2001 VA 
examiner opined that it was unlikely that an isolated blow to 
the back produced degenerative disc disease, the examiner did 
not address whether the veteran has any current L-5 
spondylosis, and if so, whether such condition could have 
been caused or aggravated by in-service injury.   

Hence, the RO should arrange for the veteran to undergo 
further examination to obtain medical evidence and opinion 
needed to properly adjudicate the claim for service 
connection, on the merits.  The veteran is hereby advised 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran 

Prior to arranging for the veteran to undergo VA examination, 
the RO should also attempt to associate other, possibly 
pertinent records with the claims file, so that the 
examiner's consideration of the veteran's documented history 
is a fully informed one.

In this regard, the Board also notes that, on the veteran's 
original application for compensation filed in October 1996, 
the veteran indicated that he received payment from the 
Social Security Administration (SSA).  Documents reflecting 
the veteran's award, and the underlying medical records used 
to reach this determination not associated with the veteran's 
claims file.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to the claim.  
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should attempt to 
obtain these records, following the procedures set forth in 
38 C.F.R. § 3.159(c) regarding requesting records from 
Federal facilities.  .

The RO should also give the veteran another opportunity to 
present additional information and/or evidence pertinent to 
the issue on appeal.  In this regard, the Board notes that in 
a September 2001 letter, the RO requested that the veteran 
provide further information and/or evidence to support his 
claim within 60 days of the date of the letter, consistent 
with the provisions of 38 C.F.R. § 3.159(b)(1), or that it 
would adjudicate the claim on the basis of the evidence 
already of record.  The veteran was further advised that if 
information or evidence was received within one year, and he 
was entitled to benefits, then the payment of those benefits 
might relate back to the date the RO received his claim.  
Later, in February 2002, the RO readjudicated the claim, 
continuing the denial of the veteran's claim.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Court) invalidated that portion of the 
regulation 38 C.F.R. § 3.159(b)(1), that permitted VA to 
adjudicate a claim within 30-days after notifying a veteran 
of any information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id., see also, 38 U.S.C.A. § 5103.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to pertinent legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to in the February 2002 statement of 
the case. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake appropriate 
action, to include contacting the 
National Personnel Records Centers and 
the hospital, directly, to obtain records 
documenting treatment for the veteran's 
claimed in-service low back injury and 
hospitalization of the veteran at Fort 
Bragg, North Carolina in November 1951.  
If no actual hospital records exists, the 
RO should attempt to obtain Morning 
Reports and Surgeon General's Office 
extracts.  In requesting these records, 
the RO should follow the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the veteran's claims 
file.

2.  The RO should request that the Social 
Security Administration furnish copies of 
any Social Security disability award and 
all medical records relied upon in making 
any award.  In requesting these records, 
the RO should follow the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the veteran's claims 
file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide information, 
and, if, necessary, authorization to 
enable it to obtain any outstanding 
medical evidence pertinent to the issues 
on appeal.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    The RO's 
letter should clearly explain that the 
veteran has a full one-year period for 
response. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.  To help avoid future remand, the RO 
should ensure that all action  has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After all records/responses from each 
contacted entity have been associated 
with the claims the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of the low back at the 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and clinically correlated to a 
specific diagnosis.  

With respect to each diagnosed low back 
disability, to specifically include 
degenerative joint disease and 
spondylosis, the examiner should render 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e.  there is at least 
a 50 percent probability) that such 
disability  was caused or aggravated by 
the veteran's in-service injury to the 
low back.  In offering such opinion, the 
examiner should specifically consider and 
discuss the the March 2001 report of 
Julie A. Long, M.D.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a (printed) typewritten 
report.

7.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.  

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a low back 
disability (to include degenerative joint 
disease) in light of all pertinent 
evidence and legal authority.  

10.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include citation to 
38 C.F.R. §§ 3.102 and 3.159 (2003) and 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



